DETAILED ACTION
This office action response the amendment application on 12/13/2021.
Claims 1-31 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 13 December, 2022.  Claims 14 and 15 have been amended.  Claims 32-37 were previously cancelled. Claims 1-31 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed December 13, 2022 have been fully considered but they are not persuasive.
The applicant argues see pages 10-12, of the Remarks that Cook fails to show or suggest the element of “a time division duplex (TDD) repeater with first and second amplification and filtering paths for a first (TDD) signal in a first frequency range of a first TDD uplink (UL) signal or a first TDD downlink (DL) signal, and a second TDD signal in a second frequency range of a second TDD UL signal or a second TDD DL signal, and a single TDD sync detection module (SDM) configured to determine UL/DL configuration information for the first TDD signal; and UL/DL configuration information for the second TDD signal”, “an SDM that can determine UL/DL configuration information for two separate TDD signals”, as set forth in claim 1. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Cook discloses a time division duplex (TDD) repeater ([ see cook, [0022, 0033], the signal booster 120 can be referred to as a repeater and can boost time division duplexing (TDD); in such instance has amplification and filtering paths (see, Fig. 2, [0046], uplink and downlink path with the downlink signal can travel through a series of amplifiers (e.g., A10, A11 and A12), and downlink band pass filters (BPF) to a second B1 duplexer 218) for a first (TDD) signal in a first frequency range of a first TDD uplink (UL) signal or a first TDD downlink (DL) signal, (see, Cook, [0048], amplification and filtering for uplink signals (i.e., a first (TDD) signal) having a frequency in bands B1, B2, B3 B4, B5 and/or B6). In addition, the limitation disclosed a second TDD signal in a second frequency range of a second TDD UL signal or a second TDD DL signal, which is cover by Cook (see, Cook, [0048], amplification and filtering for downlink signals (i.e., a second TDD signal) having a frequency in bands B1, B2, B3 B4, B5 and/or B6). In addition, Cook disclosed simultaneous signals on the same frequency on the UL and/or DL paths, (see, [0091]). 
Cook appears to be silent to the instant claim, and however Kim discloses a single TDD sync detection module (SDM) configured to determine UL/DL configuration information for the first TDD signal; and UL/DL configuration information for the second TDD signal”, “an SDM that can determine UL/DL configuration information for two separate TDD signals. For instance, Kim disclosed the TDD sync detection module (see, [0038], and Fig. 2B). Furthermore, Kim discloses the TDD Sync Module includes the TDD Sync Debug Module that determine and configure with DL-UL configuration is being utilized, ([0047]). 
The applicant argues see page 12  of the Remarks that Cook fails to show or suggest the element of “a modem that is configured to receive synchronization information and UL/DL configuration information for a TDD UL/DL signal”, and “a modem to generate an UL/DL indication signal for the first frequency range from the synchronization information and the UL/DL configuration information for the first frequency range” as set forth in claims 14. The argument have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Thus, the combination of Cook and Kim meets the scope of the claimed limitation as currently presented. 

Applicant’s arguments with respect to claims 14-31 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent Application Publication No. 2017/0055215), (“Cook”, hereinafter), in view of Kim et al. (U.S. Patent Application Publication No. 2016/0360500), (“Kim”, hereinafter).
As per Claim 1, Cook discloses a repeater (see, signal booster 120 can be referred to as a repeater, [0022], and Fig. 1) comprising: 
a first port ([see, e.g., the first filter, [0022, 0066], and Fig. 2]); 
a second port ([see, e.g., the second filter, [0022, 0066], and Fig. 2]); 
a first amplification and filtering path coupled between the first port and the second port ([see, e.g., a signal amplifier 122 to uplink signals communicated from the wireless device 110 to the base station 130 and/or downlink signals communicated from the base station 130 to the wireless device 110, [0022], and Fig. 1]), 
wherein the first amplification and filtering path is configured to amplify and filter a first time division duplex (TDD) signal in a first frequency range of a first TDD uplink (UL) signal or a first TDD downlink (DL) signal ([see, e.g., the signal booster 120 can amplify or boost uplink signals, and the first signal amplifier 122 to uplink signals communicated from the wireless device 110 to the base station 130. Moreover the signal booster 120 can boost time division duplexing (TDD), [0022, 0030], and Fig. 1]); and 
a second amplification and filtering path coupled between the first port and the second port, wherein the second amplification and filtering path is configured to amplify and filter a second TDD signal in a second frequency range of a second TDD UL signal or a second TDD DL signal ([see, e.g., the signal booster 120 can amplify or boost downlink signals bi-directionally, and the first signal amplifier 122 to uplink signals communicated from the wireless device 110 to the base station 130. Moreover the signal booster 120 can boost time division duplexing (TDD), [0022], and Fig. 1]).
Cook doesn’t appear explicitly disclose: a single TDD sync detection module (SDM) configured to determine: UL/DL configuration information for the first TDD signal; and UL/DL configuration information for the second TDD signal.
However, Kim discloses a single TDD sync detection module (SDM) ([see, e.g., the TDD sync detection module 250, [0038], and Fig. 2A]) configured to determine: UL/DL configuration information for the first TDD signal ([see, e.g., detects the signal power (e.g., the downlink signal power of the signal that is received from the base station), [0032-0034, 0038, 0047], and Fig. 2A]); and 
UL/DL configuration information for the second TDD signal ([see, e.g., detects the signal power (e.g., the uplink signal power of the signal that is received from the terminals, [0032-0034, 0038, 0047], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 2, Cook and Kim disclose the repeater of claim 1, and Cook further discloses further comprising: 
a controller configured to: 
use the UL/DL configuration information for the first TDD signal to switch between the first TDD UL signal and the first TDD DL signal for the first amplification and filtering path ([see, e.g., signal amplifier configured with switchable band pass filters (BPFs, switched in when a weak downlink (DL) DL signal is detected  [0095], and Fig. 11]); and 
use the UL/DL configuration information for the second TDD signal to switch between the second TDD UL signal and the second TDD DL signal for the second amplification and filtering path ([see, e.g., signal amplifier configured with switchable band pass filters (BPFs), switched out when a strong DL signal is detected, [0095], and Fig. 11]).
As per Claim 3, Cook and Kim disclose the repeater of claim 2, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the TDD SDM is further configured to: 
receive synchronization information for the first TDD signal to enable the controller to switch between the first TDD UL signal and the first TDD DL signal ([see, e.g., detects the signal power (e.g., the downlink signal power of the signal that is received from the base station), [0032-0034, 0038, 0047], and Fig. 2A]); and
 receive synchronization information for the second TDD signal to enable the controller to switch between the second TDD UL signal and the second TDD DL signal ([see, e.g., detects the signal power (e.g., the uplink signal power of the signal that is received from the terminals, [0032-0034, 0038, 0047], and Fig. 2A]). 
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 4, Cook and Kim disclose the repeater of claim 3, and Cook appears to be silent to the instant claim, and however Kim discloses wherein: the synchronization information for the first TDD signal is received from a base station transmitting the first TDD DL signal; and the synchronization information for the second TDD signal is received from a base station transmitting the second TDD DL signal ([see, e.g., detects the signal power (e.g., the downlink signal power of the signal that is received from the base station), [0032-0034, 0038, 0047], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 5, Cook and Kim disclose the repeater of claim 3, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the controller is further configured to: 
use the synchronization information for the first TDD signal and the UL/DL configuration information for the first TDD signal to switch between the first TDD UL signal and the first TDD DL signal for a subsequent time period ([see, [0032-0034, 0038, 0047], and Fig. 2A]); and 
use the synchronization information for the second TDD signal and the UL/DL configuration information for the second TDD signal to switch between the second TDD UL signal and the second TDD DL signal for a subsequent time period ([see, [0032-0034, 0038, 0047], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 6, Cook and Kim disclose the repeater of claim 3, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the controller is further configured to: store the synchronization information for the first TDD signal; and store the synchronization information for the second TDD signal ([see, parameters are stored in the memory, [0032-0034], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 7, Cook and Kim disclose the repeater of claim 6, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the TDD SDM is further configured to: 
use the synchronization information for the first TDD signal that is stored at the controller to reacquire synchronization information for the first TDD signal in a first subsequent time period (see, [0032-0034], and Fig. 2A]); and 
use the synchronization information for the second TDD signal that is stored at the controller to reacquire synchronization information for the second TDD signal in a second subsequent time period ([see, parameters are stored in the memory, [0032-0034], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 8, Cook and Kim disclose the repeater of claim 1, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the TDD SDM is further configured to: store the UL/DL configuration information for the first TDD signal; and store the UL/DL configuration information for the second TDD signal ([see, parameters are stored in the memory, [0032-0034], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 9, Cook and Kim disclose the repeater of claim 8, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the TDD SDM is further configured to: 
use the UL/DL configuration information for the first TDD signal that is stored at the TDM SDM to reacquire UL/DL configuration information for the first TDD signal in a first subsequent time period (see, [0032-0034], and Fig. 2A]); and
use the UL/DL configuration information for the second TDD signal that is stored at the TDM SDM to reacquire UL/DL configuration information for the second TDD signal in a second subsequent time period ([see, parameters are stored in the memory, [0032-0034], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 10, Cook and Kim disclose the repeater of claim 1, and Cook further discloses wherein the TDD SDM is further configured to: 
determine the UL/DL configuration information for the first TDD signal and the UL/DL configuration information for the second TDD signal in a same time period; or determine the UL/DL configuration information for the first TDD signal in a first time period and determine the UL/DL configuration information for the second TDD signal in a second time period, wherein the first time period does not overlap with the second time period ([see, e.g., determine that the UL signal disclosed, [0076, 0082], and Fig. 6]).
As per Claim 11, Cook and Kim disclose the repeater of claim 1, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the TDD SDM is further configured to: activate a search timer for one or more of the first TDD signal or the second TDD signal ([see, TDD sync pulse using a counter value, [0040-0041], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).
As per Claim 13, Cook and Kim disclose the repeater of claim 1, and Cook appears to be silent to the instant claim, and however Kim discloses wherein the TDD SDM is further configured to: activate a training timer for one or more of the first TDD signal or the second TDD signal ([see, TDD sync pulse using a counter value, [0040-0041], and Fig. 2A]).
In view of the above, having the system of Cook and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Kim. The motivation for doing so would have been to provide utilizing the RF signal power in distributed antenna systems results improve downlink and uplink accurate time division duplexing link synchronization (Kim, ¶ [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent Application Publication No. 2017/0055215), (“Cook”, hereinafter), in view of Kim et al. (U.S. Patent Application Publication No. 2016/0360500), (“Kim”, hereinafter), and further in view of SHIM et al. (U.S. Patent Application Publication No. 2017/0207871), (“Shim”, hereinafter).
As per Claim 12, Cook and Kim disclose the repeater of claim 1, and Cook doesn’t appear explicitly disclose: wherein the TDD SDM is further configured to: 
activate a first lock state for the first TDD signal, and set an UL/DL configuration state based on the UL/DL configuration information for the first TDD signal during a duration of the first lock state; or 
activate a second lock state for the second TDD signal, and set an UL/DL configuration state for the second TDD signal based on the UL/DL configuration information for the second TDD signal during a duration of the second lock state.
However, Shim discloses wherein the TDD SDM ([see, DAS 300 for detecting a TDD sync signal, [0031], and Fig. 3]) is further configured to: 
activate a first lock state for the first TDD signal ([see, two digital states in such carrier wave is transmitted by 1 and to represent a section wherein a carrier wave is not transmitted by 0, [0031], and Fig. 3]), and 
set an UL/DL configuration state based on the UL/DL configuration information for the first TDD signal during a duration of the first lock state ([see, two digital states provides for TDD sync signal, [0031, 0054, 0068], and Fig. 3]); or 
activate a second lock state for the second TDD signal, and 
set an UL/DL configuration state for the second TDD signal based on the UL/DL configuration information for the second TDD signal during a duration of the second lock state. 
In view of the above, having the system of Cook and then given the well-established teaching of Shim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Shim. The motivation for doing so would have been to provide the TDD service results reduce cost for efficient switching, detect signal with the switching signal delay control part, facilitate simplification and reduce cost of the equipment (Shim, ¶ [0088]).

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent Application Publication No. 2017/0055215), (“Cook”, hereinafter), in view of Subasic et al. (U.S. Patent Application Publication No. 20120188919), (“Subasic”, hereinafter). 
As per Claim 14, Cook discloses a repeater (see, signal booster 120 can be referred to as a repeater, [0022], and Fig. 1) comprising: 
a first port ([see, e.g., the first filter, [0022, 0066], and Fig. 2]);
a second port ([see, e.g., the second filter, [0022, 0066], and Fig. 2]); 
a first amplification and filtering path coupled between the first port and the second port ([see, e.g., a signal amplifier 122 to uplink signals communicated from the wireless device 110 to the base station 130 and/or downlink signals communicated from the base station 130 to the wireless device 110, [0022], and Fig. 1]),
 wherein the first amplification and filtering path is configured to amplify and filter a first time division duplex (TDD) uplink (UL) signal in a first frequency range ([see, e.g., the signal booster 120 can amplify or boost uplink signals, and the first signal amplifier 122 to uplink signals communicated from the wireless device 110 to the base station 130. Moreover the signal booster 120 can boost time division duplexing (TDD), [0022, 0030], and Fig. 1]); and 
a second amplification and filtering path coupled between the first port and the second port, wherein the second amplification and filtering path is configured to amplify and filter a first TDD downlink (DL) signal in the first frequency range ([see, e.g., the signal booster 120 can amplify or boost downlink signals bi-directionally, and the first signal amplifier 122 to uplink signals communicated from the wireless device 110 to the base station 130. Moreover the signal booster 120 can boost time division duplexing (TDD), [0022], and Fig. 1]).
Cook doesn’t appear explicitly disclose: a modem configured to: receive, for the TDD UL signal and the TDD DL signal, synchronization information for the first frequency range and UL/DL configuration information for the first frequency range; generate an UL/DL indication signal for the first frequency range from the synchronization information and the UL/DL configuration information for the first frequency range; and send the UL/DL indication signal to the repeater.  
However, Subasic discloses a modem (i.e., modem 330, Fig. 6) configured to: 
receive, for the TDD UL signal and the TDD DL signal, synchronization information for the first frequency range and UL/DL configuration information for the first frequency range ([see, wherein the repeater registers with the base transceiver station 
(BTS) using the modem 330, the modem obtain the synchronization information from of the repeater, Synchronization parameters obtained during registration are provided, and synchronized with the TDD operation of the BTS at step 630,  [0011, 0041], and Fig. 6], also ); 
generate an UL/DL indication signal for the first frequency range from the synchronization information and the UL/DL configuration information for the first frequency range ([see, At step 620, an UL/DL indication signal (such as the RF levels adjustment indicates) using calibrated, the levels required to maintain the optimum link with the BTs achieved during registration, all parameters of the link can be adjusted (e.g., symbol, timing, frequency offset, and wireless frame parameters downlink and uplink time (corresponding to the UL/DL configuration information), [0017, 0036], and Fig. 2]); and 
send the UL/DL indication signal to the repeater ([see, the signal path between the BTS and the O-SS needs to switch at varying intervals between receiving O-SS signals and sending them to the BTS and receiving BTS signals and sending them to the O-SS, [0028], and Fig. 2]).
In view of the above, having the system of Cook and then given the well-established teaching of Subasic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Subasic. The suggestion/motivation for doing so would have been to provide the synchronization information results the repeater improves poor RF performance due to obstructions between the base station and the terminal without requiring additional base station hardware (Subasic, ¶ [0004]).

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent Application Publication No. 2017/0055215), (“Cook”, hereinafter), in view of Subasic et al. (U.S. Patent Application Publication No. 20120188919), (“Subasic”, hereinafter), and further in view of SHIM et al. (U.S. Patent Application Publication No. 2017/0207871), (“Shim”, hereinafter).
As per Claim 15, Cook and Subasic disclose the repeater of claim 14, and Cook further discloses wherein the repeater is further configured to: 
send the switching signal to the first set of one or more switches to enable amplification of the first TDD UL signal or the first TDD DL signal ([see, switched signal triggered when a weak downlink (DL) DL signal is detected or switched out when a strong DL signal is detected.  [0095], and Fig. 11]).
Cook and Subasic appears to be silent to the instant claim of receive the UL/DL indication signal for the first frequency range. 
However, Ashworth discloses receive the UL/DL indication signal for the first frequency range ([see, the signal booster 200 can have a first uplink signal path for band 2 (B2), In uplink, B2 corresponds to a frequency range of 1850 MHz to 1910 MHz [0034], and Fig. 2]); 
generate a switching signal for a first set of one or more switches to switch between the first amplification and filtering path ([see, the uplink signal path can be switchable between B12 and B13, and the uplink signal path for B12 or B13 can include one or more amplifiers (e.g., LNA and PA),  [0058-0060], and Fig. 6]) and the second amplification and filtering path based on the UL/DL indication signal ([see, uplink signal path and the downlink signal path can each include one or more switchable band pass filters (BPFs) and switchable multiband filters [0058-0060], and Fig. 6]). 
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the signal boosters results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).
As per Claim 16, Cook and Subasic disclose the repeater of claim 14, and Cook appears to be silent to the instant claim of a third amplification and filtering path coupled between the first port, and the second port, wherein the third amplification and filtering path is configured to amplify and filter a second TDD UL signal in a second frequency range; a fourth amplification and filtering path coupled between the first port; and the second port, wherein the fourth amplification and filtering path is configured to amplify and filter a second TDD DL signal in the second frequency range.
However, Ashworth further discloses further comprising: 
a third amplification and filtering path coupled between the first port ([see, a third uplink signal path for band 30 (B30), [0034], and Fig. 2]) and 
the second port, wherein the third amplification and filtering path is configured to amplify and filter a second TDD UL signal in a second frequency range ([see, a third uplink signal path for band 30 (B30), B30 corresponds to a frequency range of 2305 MHz to 2315 MHz [0034], and Fig. 2]); and 
a fourth amplification and filtering path coupled between the first port ([see, a fourth uplink signal path for band 5 (B5), [0034], and Fig. 2]) and 
the second port, wherein the fourth amplification and filtering path is configured to amplify and filter a second TDD DL signal in the second frequency range ([see, a fourth uplink signal path for band 5 (B5), B5 corresponds to a frequency range of 824 MHz to 849 MHz, [0034], and Fig. 2]).
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the signal boosters results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).
As per Claim 17, Cook and Subasic disclose the repeater of claim 16, and Cook appears to be silent to the instant claim of wherein the modem is further configured to: generate a second UL/DL indication signal for the second frequency range; send the second UL/DL indication signal to the repeater. 
However, Ashworth discloses wherein the modem is further configured to: generate a second UL/DL indication signal for the second frequency range ([see, the signal booster 200 can have a first uplink signal path for band 2 (B2), In uplink, B2 corresponds to a frequency range of 1850 MHz to 1910 MHz [0034], and Fig. 2]); and 
send the second UL/DL indication signal to the repeater ([see, receive uplink signals from a mobile device, [0017, 0036], and Fig. 2]). 
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the signal boosters results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).
As per Claim 18, Cook and Subasic disclose the repeater of claim 17, and Cook further discloses wherein the repeater is further configured to: 
send the second switching signal to the second set of one or more switches to enable amplification of the second TDD UL signal or the second TDD DL signal ([see, switched signal triggered when a weak downlink (DL) DL signal is detected or switched out when a strong DL signal is detected.  [0095], and Fig. 11]). 
Cook appears to be silent to the instant claim of receive the second UL/DL indication signal for the second frequency range; generate a second switching signal for a second set of one or more switches to switch between the third amplification and filtering path; and the fourth amplification and filtering path based on the second UL/DL indication signal.
However, Ashworth discloses receive the second UL/DL indication signal for the second frequency range; ([see, the signal booster 200 can have a first uplink signal path for band 2 (B2), In uplink, B2 corresponds to a frequency range of 1850 MHz to 1910 MHz [0034], and Fig. 2]); 
generate a second switching signal for a second set of one or more switches to switch between the third amplification and filtering path ([see, the uplink signal path can be switchable between B12 and B13, and the uplink signal path for B12 or B13 can include one or more amplifiers (e.g., LNA and PA),  [0058-0060], and Fig. 6]) and the fourth amplification and filtering path based on the second UL/DL indication signal ([see, uplink signal path and the downlink signal path can each include one or more switchable band pass filters (BPFs) and switchable multiband filters [0058-0060], and Fig. 6]). 
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the frequency range results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).
As per Claim 19, Cook and Subasic disclose the repeater of claim 14, and Cook further discloses wherein the repeater is further configured to: 
use the UL/DL indication signal to switch between: 
the first TDD UL signal; and the first TDD DL signal ([see, e.g., wireless signal booster 200 configured to amplify uplink (UL) and downlink (DL) signals using a separate signal path for each UL frequency band and DL frequency band, and Moreover the signal booster 120 can boost time division duplexing (TDD) [0030, 0046], and Fig. 2]). 
As per Claim 20, Cook and Subasic disclose the repeater of claim 14, and Cook further discloses wherein the modem is further configured to: receive synchronization information for the first frequency range to enable the controller to switch between: the first TDD UL signal; and the first TDD DL signal ([see, e.g., wireless signal booster 200 configured to amplify uplink (UL) and downlink (DL) signals using a separate signal path for each UL frequency band and DL frequency band, and Moreover the signal booster 120 can boost time division duplexing (TDD) [0030, 0046], and Fig. 2]). 
As per Claim 21, Cook and Subasic disclose the repeater of claim 20, and Cook further discloses wherein the modem is further configured to: receive synchronization information for the first frequency range from a base station transmitting the first TDD DL signal ([see, [0030, 0046-0049], and Fig. 2]).
As per Claim 22, Cook and Subasic disclose the repeater of claim 14, and Cook appears to be silent to the instant claim of wherein the repeater is further configured to: 
use the UL/DL indication signal for the first frequency range to switch between the first TDD UL signal and the first TDD DL signal; and wherein the UL/DL indication signal is generated from synchronization information for the first frequency range and UL/DL configuration information for the first frequency range. 
However, Ashworth discloses wherein the repeater is further configured to: 
use the UL/DL indication signal for the first frequency range to switch between the first TDD UL signal and the first TDD DL signal ([see, the signal booster 200 can have a first uplink signal path for band 2 (B2), In uplink, B2 corresponds to a frequency range of 1850 MHz to 1910 MHz [0034], and Fig. 2]), 
wherein the UL/DL indication signal is generated from synchronization information for the first frequency range and UL/DL configuration information for the first frequency range ([see, the uplink signal path can be switchable between B12 and B13, and the uplink signal path for B12 or B13 can include one or more amplifiers (e.g., LNA and PA), [0058-0060], and Fig. 6]).
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the synchronization information results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).
As per Claim 23, Cook and Subasic disclose the repeater of claim 14, and Cook further discloses wherein the modem is further configured to: store the UL/DL indication signal for the first frequency range ([see, the signal booster has memory storage, [0030, 0042, 0046], and Fig. 2]).
As per Claim 24, Cook and Subasic disclose the repeater of claim 23, and Cook appears to be silent to the instant claim of wherein the modem is further configured to: use the UL/DL indication signal for the first frequency range that is stored at the modem to reacquire UL/DL indication information for the first frequency range in a subsequent time period.
However, Ashworth further discloses wherein the modem is further configured to: use the UL/DL indication signal for the first frequency range that is stored at the modem to reacquire UL/DL indication information for the first frequency range in a subsequent time period ([see, the signal booster 200 can have a first uplink signal path for band 2 (B2), In uplink, B2 corresponds to a frequency range of 1850 MHz to 1910 MHz [0034], and Fig. 2]).
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the frequency range results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).
As per Claim 25, Cook and Subasic disclose the repeater of claim 14, and Cook appears to be silent to the instant claim of  wherein the UL/DL indication signal is generated from synchronization information for the first frequency range and UL/DL configuration information for the first frequency range.
However, Ashworth further discloses wherein the UL/DL indication signal is generated from synchronization information for the first frequency range and UL/DL configuration information for the first frequency range ([see, the signal booster 200 can have a first uplink signal path for band 2 (B2), In uplink, B2 corresponds to a frequency range of 1850 MHz to 1910 MHz [0034], and Fig. 2]).
In view of the above, having the system of Cook and then given the well-established teaching of Ashworth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Ashworth. The motivation for doing so would have been to provide the synchronization information results improve the quality of the wireless communication by amplifying, filtering, and/or applying other processing techniques to uplink and downlink signals communicated between the wireless device and the wireless communication access point (Ashworth, ¶ [0002]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., in view of Subasic et al., in view of Ashworth, and further in view of JUNG et al. (U.S. Patent Application Publication No. 2019/0149184), (“Jung”, hereinafter). 
As per Claim 26, Cook, Subasic, and Ashworth disclose the repeater of claim 14, and Cook doesn’t appear explicitly disclose: wherein the first frequency range includes: one or more of: Third Generation Partnership Project (3GPP) long term evolution (LTE) time division duplex (TDD) frequency bands 33-53; or 
one or more of: 3GPP fifth generation (5G) TDD frequency bands n34, n38, n39, n40, n41, n50, n51, n77, n78, n79, n257, n258, n260, or n261.
However, Jung discloses wherein the first frequency range includes: one or more of: Third Generation Partnership Project (3GPP) long term evolution (LTE) time division duplex (TDD) frequency bands 33-53; or one or more of: 3GPP fifth generation (5G) TDD frequency bands n34, n38, n39, n40, n41, n50, n51, n77, n78, n79, n257, n258, n260, or n261 ([see, an operating band that has been reformed from the LTE/LTE-A operating band disclosed, [0103], and Table 9]). 
In view of the above, having the system of Cook and then given the well-established teaching of Jung, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Jung. The motivation for doing so would have been to provide performing an uplink (UL) transmission results improve reception timing of an uplink signal (Jung, ¶ [0005]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., in view of Subasic et al., in view of Ashworth, and further in view of TAT et al. (U.S. Patent Application Publication No. 2013/0344918), (“Tat”, hereinafter). 
As per Claim 27, Cook, Subasic, and Ashworth disclose the repeater of claim 14, and Cook doesn’t appear explicitly disclose: wherein the modem is further configured to generate the UL/DL indication signal for the first frequency range without a subscriber identity module (SIM) card.
However, Tat discloses wherein the modem is further configured to generate the UL/DL indication signal for the first frequency range without a subscriber identity module (SIM) card ([see, a different modem without the SIM or modem having to interact with the network, [0027], and Fig. 2B]). 
In view of the above, having the system of Cook and then given the well-established teaching of Tat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Tat. The motivation for doing so would have been to provide multi-SIM devices results increase the cost of the device (Tat, ¶ [0002]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., in view of Subasic et al., in view of Ashworth, and further in view of Cook et al. (U.S. Patent Application Publication No. 2017/0055214), (“Cook’214”, hereinafter). 
As per Claim 28, Cook, Subasic, and Ashworth disclose the repeater of claim 14, and Cook doesn’t appear explicitly disclose: wherein the modem comprises a long term evolution (LTE) layer-1 modem configured to generate the UL/DL indication signal without using LTE layer-2 or LTE layer-3.
However, Cook’214 discloses wherein the modem comprises a long term evolution (LTE) layer-1 modem configured to generate the UL/DL indication signal without using LTE layer-2 or LTE layer-3 ([see, modem can be coupled to uplink (UL) or downlink (DL) signals, [0083], and Fig. 8]). 
In view of the above, having the system of Cook and then given the well-established teaching of Cook’214, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Cook’214. The motivation for doing so would have been to provide signal booster results improve the quality of wireless communication (Cook’214, ¶ [0022]).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., in view of Subasic et al., in view of Ashworth, and further in view of HWANG et al. (U.S. Patent Application Publication No. 2019/0239057), (“Hwang”, hereinafter). 
As per Claim 29, Cook, Subasic, and Ashworth disclose the repeater of claim 14, and Cook doesn’t appear explicitly disclose: wherein the repeater is further configured to: 
switch from the first TDD DL signal to the first TDD UL signal directly within a first selected time period after downlink pilot time slot (DwPTS) symbols in a special subframe of the first TDD DL signal; and switch from the first TDD UL signal to the first TDD DL signal within a second selected time period after a subframe boundary between a UL subframe of the first TDD signal and a DL subframe of the first TDD DL signal.
However, Hwang discloses wherein the repeater is further configured to: 
switch from the first TDD DL signal to the first TDD UL signal directly within a first selected time period after downlink pilot time slot (DwPTS) symbols in a special subframe of the first TDD DL signal ([see, receive a signal of a downlink physical channel from an NB-IoT cell on a Downlink Pilot Time Slot (DwPTS) of a Time Division Duplex (TDD) special subframe, [0008, 0152], and Fig. 8]); and 
switch from the first TDD UL signal to the first TDD DL signal within a second selected time period after a subframe boundary between a UL subframe of the first TDD signal and a DL subframe of the first TDD DL signal ([see, Guard Period (GP), between a Downlink Pilot Time Slot (DwPTS and Uplink Pilot Time Slot (UpPTS) in subframe,  [0091, 0152, 0167], and Fig. 3]). 
In view of the above, having the system of Cook and then given the well-established teaching of Hwang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Hwang. The motivation for doing so would have been to provide receives a bundle several subframes results improve improves a decoding success rate (Hwang, ¶ [0113]).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., in view of Subasic et al., in view of Ashworth, in view of Hwang, and further in view of Cho et al. (U.S. Patent Application Publication No. 2007/0201402), (“Cho”, hereinafter). 
As per Claim 30, Cook, Subasic, Ashworth, and Hwang disclose the repeater of claim 29, and Cook doesn’t appear explicitly disclose: wherein: repeater the first selected time period is less than one or more of: 1 mcs, 500 nanoseconds, 300 nanoseconds, 200 nanoseconds, or 100 nanoseconds; and the second selected time period is less than one or more of: 1 mcs, 500 nanoseconds, 300 nanoseconds, 200 nanoseconds, or 100 nanoseconds.
However, Cho discloses repeater the first selected time period is less than one or more of: 1 mcs, 500 nanoseconds, 300 nanoseconds, 200 nanoseconds, or 100 nanoseconds; and the second selected time period is less than one or more of: 1 mcs, 500 nanoseconds, 300 nanoseconds, 200 nanoseconds, or 100 nanoseconds ([see, wherein the repeater switching timing signal, the signal value from 0 second to 0.015 second to perform correlation in the signal interval in which the received signal, [0072-0077], and Fig. 4-6]).
In view of the above, having the system of Cook and then given the well-established teaching of Cho, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Cho. The motivation for doing so would have been to provide the repeater switching timing signal results robust switching timing signal that improve a path switching timing to use the RF repeater in the mobile communication system of the TDD scheme (Cho, ¶ [0024]).
As per Claim 31, Cook, Subasic, Ashworth, and Hwang disclose the repeater of claim 29, and Cook doesn’t appear explicitly disclose: wherein the repeater is further configured to: switch from the first TDD DL signal to the first TDD UL signal without using a timing advance (TA) value received from the UE; or switch from the first TDD UL signal to the first TDD DL signal without using the TA value received from the UE.
However, Cho discloses wherein the repeater is further configured to: switch from the first TDD DL signal to the first TDD UL signal without using a timing advance (TA) value received from the UE; or switch from the first TDD UL signal to the first TDD DL signal without using the TA value received from the UE ([see, the frame has the length of 5 msec as a result of adding all time intervals of the down link frame, [0069, 0072-0077], and Fig. 4-6]).
In view of the above, having the system of Cook and then given the well-established teaching of Cho, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cook as taught by Cho. The motivation for doing so would have been to provide the repeater switching timing signal results robust switching timing signal that improve a path switching timing to use the RF repeater in the mobile communication system of the TDD scheme (Cho, ¶ [0024]).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468